DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.
 	Response to Amendment
	This is in response to the amendments/arguments filed on 9/12/22. Claims 1 – 20 are pending in the current application. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
I.	The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
	 1. A method comprising: accessing gameplay information for gameplay behavior of a target set of players for which custom game content is to be generated, the gameplay information comprising a plurality of parametric values respectively corresponding to a predefined plurality of parameters for gameplay in a computer-implemented game; and in an automated process that is performed using one or more computer processors configured therefor and that is based at least in part on the gameplay information, performing an automated content generation procedure that produces configuration data defining respective custom values for a plurality of configurable features of a unit of gameplay, wherein the content generation procedure comprises a sequence of configuration stages in which the configuration data is progressively populated with custom values for respective configurable features of the unit of gameplay.
	The underlined limitations fall within at least three of the groupings of abstract ideas enumerated in the 2019 PEG: 
Managing personal behavior or relationships or interactions between people
	The claims are directed towards managing personal behavior or relationships between people, which is considered to be abstract ideas according to the 2019 guidelines. 
	                          Prong 2: Does the Claim recite additional elements that integrate the exception in 		          to a practical application of the exception?
		iii.	Although the claims recite additional limitations, such as a processor, the said 				additional limitation do not integrate the exception into a practical application 				of the exception. For example, the claims require additional limitations such as 			an interface, memory, and display components. 
		iv.	These additional limitation do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
	Step 2b: 
	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
	For example, the claim language does recite at least one processor, however, viewed as a whole, the additional element is indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
	Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot based on new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715